Name: Commission Regulation (EC) No 2029/95 of 22 August 1995 concerning the stopping of fishing for common sole by vessels flying the flag of France
 Type: Regulation
 Subject Matter: fisheries;  Europe;  maritime and inland waterway transport
 Date Published: nan

 24. 8 . 95 EN Official Journal of the European Communities No L 199/19 COMMISSION REGULATION (EC) No 2029/95 of 22 August 1995 concerning the stopping of fishing for common sole by vessels flying the flag of France for this stock as from 25 July 1995 ; whereas it is there ­ fore necessary to abide by that date, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy ('), and in parti ­ cular Article 21 (3) thereof, Whereas Council Regulation (EC) No 3362/94 of 20 December 1994 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1995 and certain conditions under which they may be fished (2), as amended by Regulation (EC) No 746/95 (3), provides for common sole quotas for 1995 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of common sole in the waters of ICES divisions II and IV by vessels flying the flag of France or registered in France have reached the quota allocated for 1995 ; whereas France has prohibited fishing HAS ADOPTED THIS REGULATION : Article 1 Catches of common sole in the waters of ICES divisions II and IV by vessels flying the flag of France or registered in France are deemed to have exhausted the quota allo ­ cated to France for 1995. Fishing for common sole in the waters of ICES divisions II and IV by vessels flying the flag of France or registered in France is prohibited, as well as the retention on board, the transshipment and the landing of such stock captured by the abovementioned vessels after the date of applica ­ tion of this Regulation . Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. It shall apply with effect from 25 July 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 August 1995. For the Commission Karel VAN MIERT Member of the Commission (') OJ No L 261 , 20. 10. 1993, p. 1 . (A OJ No L 363, 31 . 12. 1994, p. 1 . (3) OJ No L 74, 1 . 4. 1995, p. 1 .